
	
		II
		112th CONGRESS
		2d Session
		S. 2324
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate a
		  segment of the Neches River in the State of Texas for potential addition to the
		  National Wild and Scenic River System, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Upper Neches River Wild and Scenic
			 Study Act.
		2.Potential
			 addition to the National Wild and Scenic River System
			(a)In
			 generalSection 5(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end
			 the following:
				
					(141)Neches river,
				texasThe approximately
				225-mile segment of the main stem of the Neches River from the dam forming Lake
				Palestine in Anderson and Cherokee Counties to the flood pool elevation of B.A.
				Steinhagen Reservoir in Jasper and Tyler Counties,
				Texas.
					.
			(b)Study and
			 reportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
				
					(20)Neches river,
				texas
						(A)In
				generalNot later than 3
				years after the date of enactment of this paragraph, the Secretary
				shall—
							(i)complete the study of the portion of the
				Neches River described in subsection (a)(141) (referred to in this paragraph as
				the study area); and
							(ii)submit to the appropriate committees of
				Congress a report containing the results of the study.
							(B)Private
				property and recreationNothing in subsection (a)(141) (or the
				subsequent inclusion in the National Wild and Scenic River System of the study
				area)—
							(i)authorizes the
				involuntary taking or condemnation of private property in the study
				area;
							(ii)authorizes the
				infringement on the rights of private property owners in the study area;
							(iii)imposes
				additional regulations or restrictions on the use and enjoyment of private
				property in the study area;
							(iv)affects access
				to the study area for recreational activities otherwise allowed by law in the
				study area, including hunting, fishing, trapping, or boating; or
							(v)affects the
				authority, jurisdiction, or responsibility of the State of Texas with respect
				to the management, control, or regulation of fish and resident wildlife under
				State law (including regulations) in the study area, including the regulation
				of hunting, fishing, and trapping.
							(C)Conservation
				practices
							(i)In
				generalEstablished conservation practices shall be encouraged on
				a voluntary basis within the study area.
							(ii)AgreementsAgreements
				for conservation initiatives in the study may be entered into on a voluntary
				basis.
							.
			
